MEMORANDUM OPINION
{¶ 1} On September 29, 2003, appellant, Portage County Regional Planning Commission, filed a notice of appeal from a September 2, 2003 judgment of the Portage County Court of Common Pleas. On November 14, 2003, appellant filed a motion to remand this case to the trial court to conduct a hearing previously scheduled for November 24, 2003. The alleged purpose of the hearing was to clarify the September 2, 2003 judgment. On November 21, 2003, this court granted appellant's motion to remand for a period of twenty days.
 {¶ 2} On December 10, 2003, appellant filed a motion to extend the remand to the trial court. It is apparent that on November 24, 2003, the trial court magistrate conducted a status conference at which time it was determined that additional evidence would be required in order to make a decision. The magistrate stated, "additional summary judgment proceedings and/or a trial will be necessary."
 {¶ 3} On December 23, 2003, counsel for appellant admitted to this court in a telephone conversation that, in her opinion, there has yet to be issued a final appealable order in this case. We agree. All judgments entered by the trial court up until this point in time have been interlocutory in nature. This court will not have jurisdiction until a final appealable order is issued.
 {¶ 4} Accordingly, this appeal is hereby, sua sponte, dismissed due to lack of jurisdiction.
 {¶ 5} The appeal is dismissed.
Appeal dismissed.
Ford, P.J., and Rice, J., concur.